Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 1 of 13




        EXHIBIT I
                                          Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 2 of 13

                            Analysis of Infringement of U.S. Patent No. 6,725,402 by MediaTek Inc. and MediaTek USA, Inc.
                                                          (Based on Public Information Only)

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor”), provides this preliminary and exemplary infringement analysis with respect to
infringement of U.S. Patent No. 6,725,402, entitled “METHOD AND APPARATUS FOR FAULT DETECTION OF A PROCESSING TOOL AND
CONTROL THEREOF USING AN ADVANCED PROCESS CONTROL (APC) FRAMEWORK” (the “’402 patent”) by MediaTek Inc. and MediaTek USA,
Inc. (“MediaTek”). The following chart illustrates an exemplary analysis regarding infringement by Defendant MediaTek’s semiconductor products, systems,
devices, components and integrated circuits, and products containing such circuits, fabricated or manufactured using Applied Materials, Inc.’s (“Applied
Materials”) platforms, and/or framework, including Applied Materials’ software and APC system, including the E3 platform hardware and/or software
(collectively, “Applied Materials E3” or “Applied E3”) and/or other APC system and platform hardware and/or software. Such products include, without
limitation, mobile devices (e.g., Helio G, Helio A, Helio P, Helio X, mid-range 4G devices, and Google Mobile Services express devices), tablet products (e.g.,
MiraVision), internet of things devices (e.g., i500, i350, i300A, i300B, MT3620, MT2625, MT2621, MT2601, MT2523G, MT2523D, MT2511, MT6280,
MT2502, MT5931, MT3332, MT 2503, MT3333, MT3303, MT3337, and MT3339), automotive devices (e.g., Autus I20 (MT2712) devices, Autus R10
(MT2706) devices, and Autus T10 (MT2635) devices), networking and broadband devices (e.g., MediaTek T750 MT7688A, MT7628K/N/A, MT7623N/A,
MT7622, MT7621A/N, MT7620N/A, RT3662, RT3883, MT7688K, MT5932, MT8167S, MT7686, MT7682, MT7697H/HD, MT7681, MT7687F, MT7697,
MT7697D, MT7601E, MT7601U, MT7603E, MT7603U, MT7610E, MT7610U, MT7612E, MT7612U, MT7615, MT7615B, MT7615S, MT7662E,
MT7662U, MT7668, RT3062, RT3070, RT3562, RT3573, RT3593, RT5370, RT5572, RT5592, MT3729, MT7601, MT7610, MT7630, RT5372, RT539x,
RT8070, RT2870, RT2890, RT309x, RT3290, RT3370, RT3572, RT2070, RT2760, RT2770, RT2790, and RT2860), and home devices (e.g., MT8516 SoM,
MT8516, MT8507, MT8502, MediaTek C4X Development Kit for Amazon AVS, MT8516 2-Mic Development Kit for Amazon AVS, MT8516, MT8693,
MT8685, MT8581, MT8580, MT8563, MT8553, MT1389/G, MT1389/J, MT1389/Q, S900 (MT9950), MT9613, MT9685, MT9602, MT5592, MT5582,
MT5596, MT5597, MT5580, MT5561, MT5505, MT5398, MT5396, MT1959, MT1887, MT1865, MT1862, and MT1398), and similar systems, products,
devices, and integrated circuits including, for example, products manufactured at 16nm technology node (“’402 Infringing Instrumentalities”).

      The analysis set forth below is based only upon information from publicly available resources regarding the ’402 Infringing Instrumentalities, as
MediaTek has not yet provided any non-public information.

        Unless otherwise noted, Ocean Semiconductor contends that MediaTek directly infringes the ’402 patent in violation of 35 U.S.C. § 271(g) by using,
selling, and/or offering to sell in the United States, and/or importing into the United States, the ’402 Infringing Instrumentalities. The following exemplary
analysis demonstrates that infringement. Unless otherwise noted, Ocean Semiconductor further contends that the evidence below supports a finding of indirect
infringement under 35 U.S.C. § 271(b) in conjunction with other evidence of liability.

      Unless otherwise noted, Ocean Semiconductor believes and contends that each element of each claim asserted herein is literally met through
MediaTek’s provision or importation of the ’402 Infringing Instrumentalities. However, to the extent that MediaTek attempts to allege that any asserted claim

                                                                               1
                                            Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 3 of 13

element is not literally met, Ocean Semiconductor believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its
investigation and analysis of the ’402 Infringing Instrumentalities, Ocean Semiconductor did not identify any substantial differences between the elements of
the patent claims and the corresponding features of the ’402 Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the ’402
Infringing Instrumentalities performs at least substantially the same function in substantially the same way to achieve substantially the same result as the
corresponding claim element.

        Ocean Semiconductor notes that the present claim chart and analysis are necessarily preliminary in that Ocean Semiconductor has not obtained
substantial discovery from MediaTek nor has MediaTek disclosed any detailed analysis for its non-infringement position, if any. Further, Ocean
Semiconductor does not have the benefit of claim construction or expert discovery. Ocean Semiconductor reserves the right to supplement and/or amend the
positions taken in this preliminary and exemplary infringement analysis, including with respect to literal infringement and infringement under the doctrine of
equivalents, if and when warranted by further information obtained by Ocean Semiconductor, including but not limited to information adduced through
information exchanges between the parties, fact discovery, claim construction, expert discovery, and/or further analysis.




                                                                                  2
                                      Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 4 of 13




 USP No. 6,725,402                                          Infringement by the ’402 Accused Instrumentalities

1. A method            To the extent that the preamble of Claim 1 is a limitation, the Applied Materials E3 system, which is used to fabricate or
comprising: receiving manufacture the ’402 Infringing Instrumentalities, receives at a first interface operational state data of a processing tool related
at a first interface   to the manufacture of a processing piece.
operational state data
of a processing tool For example, the Applied Materials E3 system has a data interface that is connected to an equipment adapter that
related to the         communicates with a data sensor connected to a processing tool (e.g., equipment) as shown below:
manufacture of a
processing piece;




                       See Applied E3, Automation Products Group webpage, available at https://www.brookssoftware.jp/products/e3/catalog.html
                       (last visited Oct. 12, 2020).

                       Within an Advanced Processing Control (“APC”) system such as Applied E3, fault detection is understood as “[t]he technique
                       of monitoring and analyzing variations in tool and/or process data to detect anomalies.”

                       See James Moyne and Jimmy Iskandar, Big Data Analytics for Smart Manufacturing: Case Studies in Semiconductor

                                                                            3
                                       Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 5 of 13

                       Manufacturing, 5 PROCESSES 20 (2015), available at https://www.mdpi.com/2227-9717/5/3/39 (last visited Oct. 12, 2020).

                       Also, the Applied Materials E3 system has an interface for receiving operational data from a processing tool for semiconductor
                       manufacture, e.g. a lift-pin exchange, as shown below:




                       See James Moyne, “Challenges, Opportunities in Advanced Process Control To Be Addressed at 27th Annual U.S. APC
                       Conference” available at http://www.appliedmaterials.com/nanochip/nanochip-fab-solutions/september-2015/challenges-
                       opportunities-in-apc (last visited Oct. 12, 2020).

                       Also, the Applied Materials E3 system utilizes data from a sensor on a processing tool to provide data to its fault detection
                       system. For example: “Features > Fault detection analysis environment for creating statistics and limits from tool sensor data.”
                       See “Applied E3 Fault Detection and Classification Module,” at 1, available at
                       http://www.appliedmaterials.com/files/E3FDCDatasheet.pdf (last visited Oct. 12, 2020) (“Applied E3 FDC Datasheet”).

sending the state data The Applied Materials E3 system, which is used to fabricate or manufacture the ’402 Infringing Instrumentalities, sends the
from the first         state data from the first interface to a fault detection unit, wherein the act of sending comprises: sending the state data from the
                                                                             4
                                       Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 6 of 13

interface to a fault   first interface to a data collection unit, and accumulates the state data at the data collection unit.
detection unit,
wherein the act of     For example, the Applied Materials E3 system’s Fault Detection and Classification (“FDC”) module receives and accumulates
sending comprises: data from a processing tool, as shown below:
sending the state data
from the first         “Solution Description The Applied E3 FDC module is the only fault detection and analysis solution in the market today built
interface to a data    on a common platform with integration to statistical process control (SPC), equipment performance tracking (EPT), run to run
collection unit;       (R2R) control and advanced data mining (ADM). The FDC module continuously monitors equipment sensors and events
accumulating the state against performance metrics using statistical analysis techniques, and provides proactive and rapid feedback on equipment
data at the data       health. Using the E3 FDC module, engineers can analyze sensor data from manufacturing equipment, detect out-of-norm
collection unit;       conditions and relate them to problems with tools.”

                        See Applied E3 FDC Datasheet, available at
                        http://www.appliedmaterials.com/files/E3FDCDatasheet.pdf (last visited Oct. 12, 2020).

translating the state   The Applied Materials E3 system, which is used to fabricate or manufacture the ’402 Infringing Instrumentalities, translates
data from a first       the state data from a first communications protocol to a second communications protocol compatible with the fault detection
communications          unit.
protocol to a second
communications          For example, the Applied Materials E3 system permits the use of different protocols in its FDC, as the following table
protocol compatible     illustrates:
with the fault
detection unit;




                                                                           5
              Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 7 of 13




See Ben Williams et al., “Advancing Advanced Process Control in Backend Factories,” at 4, available at
http://www.appliedmaterials.com/files/Advancing_Advanced_Process_Control_in_Backend_Factories.pdf (last visited Oct.
12, 2020) (“Advancing Advanced Process Control in Backend Factories”).

Also, the Applied Materials E3 system’s FDC relies on an FDC Equipment Adapter to translate between the SECS protocol
used by a piece of equipment and the TCP/IP protocol used to send information from the FDC to another system, as shown
below:




                                                 6
               Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 8 of 13




See id.

The Applied Materials E3 system can also be configured to receive different protocols from a sensor attached to a tool and
from the tool itself. The FDC is able to translate between these protocols.




                                                   7
                                        Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 9 of 13




                         See id.

and sending the          The Applied Materials E3 system, which is used to fabricate or manufacture the ’402 Infringing Instrumentalities, sends the
translated state data    translated state data from the data collection unit to the fault detection unit.
from the data
collection unit to the   For example, in the Applied Materials E3 system, translated state data is sent from the FDC Equipment Adapter or from the
fault detection unit;    FDC Primary and Secondary Equipment Adapters to the FDC Digital Signal Processor (“DSP”), as shown below:




                                                                            8
             Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 10 of 13




See Advancing Advanced Process Control in Backend Factories, at 4.




                                                 9
                                       Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 11 of 13




                         See id.

determining if a fault   The Applied Materials E3 system, which is used to fabricate or manufacture the ’402 Infringing Instrumentalities, determines
condition exists         if a fault condition exists with the processing tool based upon the state data received by the fault detection unit.
with the processing
tool based upon the      For example, the Applied Materials E3 system’s FDC is capable of identifying faults based on information received from the
state data received by   processing tool. The E3 FDC strategy engine provides tools for analyzing received data, as shown below:
the fault detection
unit;                    “Detect and Diagnose. Engineers can construct classification models to define root cause based on fault detection alarms with
                         the E3 FDC strategy engine. This strategy engine provides a dashboard with extensive tools for analyzing various data sources.
                         With the dashboard, engineers can drag and drop data collections into data views, reuse previous analysis templates, access all
                         types of data in the repository and add comments to run data. The FDC solution also provides a vast library of univariate and
                         multivariate analysis tools for developing detailed diagnostic models. These models can detect problems with equipment and
                         provide predictive maintenance capabilities that reduce unscheduled downtime and product scrap. The strategy engine also
                         includes support for limits management and offers extensive data filtering capabilities to eliminate false positives.”


                                                                            10
                                    Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 12 of 13

                      See Applied E3 FDC Datasheet, available at
                      http://www.appliedmaterials.com/files/E3FDCDatasheet.pdf (last visited Oct. 12, 2020).

performing a           The Applied Materials E3 system, which is used to fabricate or manufacture the ’402 Infringing Instrumentalities, performs a
predetermined action predetermined action on the processing tool in response to the presence of a fault condition.
on the processing tool
in response to the     For example, the Applied Materials E3 system’s FDC will take action to resolve a fault revealed by the system. As shown
presence of a fault    below, E3 FDC may immediately resolve a fault once detected:
condition;




                      See “Applied SmartFactory Fault Detection and Classification,” available at http://www.appliedmaterials.com/global-
                      services/automation-software/e3-fault-detection-and-classification-fdc (last visited Oct. 12, 2020) (“Applied SmartFactory
                      Fault Detection and Classification”).

and sending an alarm The Applied Materials E3 system, which is used to fabricate or manufacture the ’402 Infringing Instrumentalities, sends an
signal indicative of alarm signal indicative of the fault condition to an advanced process control framework from the fault detection unit providing
                                                                         11
                                    Case 6:20-cv-01210 Document 1-9 Filed 12/31/20 Page 13 of 13

the fault condition to that a fault condition of the processing tool was determined by the fault detection unit, wherein performing a predetermined
an advanced process action further comprises sending a signal by the framework to the first interface reflective of the predetermined action.
control framework
from the fault         For example, the Applied Materials E3 system’s FDC uses fault detection alarms to identify faults:
detection unit
providing that a fault “Detect and Diagnose. Engineers can construct classification models to define root cause based on fault detection alarms with
condition of the       the E3 FDC strategy engine. This strategy engine provides a dashboard with extensive tools for analyzing various data sources.
processing tool was With the dashboard, engineers can drag and drop data collections into data views, reuse previous analysis templates, access all
determined by the      types of data in the repository and add comments to run data. The FDC solution also provides a vast library of univariate and
fault detection unit, multivariate analysis tools for developing detailed diagnostic models. These models can detect problems with equipment and
wherein performing a provide predictive maintenance capabilities that reduce unscheduled downtime and product scrap. The strategy engine also
predetermined action includes support for limits management and offers extensive data filtering capabilities to eliminate false positives.”
further comprises
sending a signal by See Applied E3 FDC Datasheet, available at
the framework to the http://www.appliedmaterials.com/files/E3FDCDatasheet.pdf (last visited Oct. 12, 2020).
first interface
reflective of the      Also, the Applied Materials E3 system’s FDC is proactive fault detection system that is designed to be used with other
predetermined action. components of an advanced process control system.

                      “Solution Description The Applied E3 FDC module is the only fault detection and analysis solution in the market today built
                      on a common platform with integration to statistical process control (SPC), equipment performance tracking (EPT), run to run
                      (R2R) control and advanced data mining (ADM). The FDC module continuously monitors equipment sensors and events
                      against performance metrics using statistical analysis techniques, and provides proactive and rapid feedback on equipment
                      health. Using the E3 FDC module, engineers can analyze sensor data from manufacturing equipment, detect out-of-norm
                      conditions and relate them to problems with tools.”

                      See id.

                      See Seong-Hoon Lee and Scott Bushman, PECVD Vacuum Integrity Application Enhances Display Manufacturers’
                      Throughput and Yield, NANOCHIP FAB SOLUTIONS, vol. 5, n. 2 at 19 (2010), available at
                      http://www.appliedmaterials.com/files/nanochip-journals/nanochip-fab-solutions-december-2010.pdf (last visited Oct. 12,
                      2020):

                      “The E3 fault detection and classification (FDC) module is the software backbone for collecting and integrating tool data, such
                      as sensor readings and events, into a common Oracle database. This enables other E3 modules to access this data.”


                                                                         12
